Per Curiam.
Appellant appeals from a conviction of armed robbery, contending that he was not informed of the consequences of a guilty plea because he was not informed that such a plea waived prior procedural errors. Under GCR 1963, 785.3 such information need not be given. People v. Dunn (1968) , 380 Mich 693.
The appellant also contends that he was not fully informed about the nature of the charge against him. The record does not bear out this contention.
The appellant relies on Boykin v. Alabama (1969) , 395 US 238, (89 S Ct 1709, 23 L Ed 2d 274). This Court is of the opinion that Boykin, supra, should be given prospective effect only. People v. Taylor (1970), 23 Mich App 595; People v. Butler (1970) , 23 Mich App 643. Therefore, it has no effect on this case. Furthermore, !the procedure followed below violates no rule laid down by Boykin, supra.
Affirmed.